11/26/2019                              Office of1-2
                 Case 4:19-cv-04652 Document      Harris Filed
                                                         County District Clerk - Marilyn
                                                                on 11/26/19              Burgess Page 1 of 33
                                                                                     in TXSD



  HCDistrictclerk.com             RODRIGUEZ, JOSE vs. GEOVERA SPECIALTY                                    11/26/2019
                                  INSURANCE COMPANY
                                  Cause: 201960015    CDI: 7 Court: 270

  APPEALS
  No Appeals found.

  COST STATMENTS
  No Cost Statments found.

  TRANSFERS
  No Transfers found.

  POST TRIAL WRITS
  No Post Trial Writs found.

  ABSTRACTS
  No Abstracts found.

  SUMMARY
   CASE DETAILS                                                   CURRENT PRESIDING JUDGE
   File Date                      8/26/2019                       Court        270th
   Case (Cause) Location          Civil Intake 1st Floor          Address      201 CAROLINE (Floor: 13)
   Case (Cause) Status            Ready Docket                                 HOUSTON, TX 77002
                                                                               Phone:7133686400
   Case (Cause) Type              Insurance
                                                                  JudgeName    DEDRA DAVIS
   Next/Last Setting Date         12/7/2020
                                                                  Court Type   Civil
   Jury Fee Paid Date             8/26/2019



  ACTIVE PARTIES
  Name                                                 Type                                       Post Attorney
                                                                                                  Jdgm
  RODRIGUEZ, JOSE                                      PLAINTIFF - CIVIL                                  WALKER,
                                                                                                          STEPHEN
                                                                                                          ROLFE

  GEOVERA SPECIALTY INSURANCE COMPANY                  DEFENDANT - CIVIL                                  THOMPSON,
                                                                                                          RHONDA
                                                                                                          JOANN
                                                                                                          HARDER

  GEOVERA SPECIALTY INSURANCE COMPANY                  REGISTERED AGENT
  MAY BE SERVED THROUGH ITS GENERAL



  INACTIVE PARTIES
  No inactive parties found.

                                                              EXHIBIT 2                                                 1/2
11/26/2019                             Office of1-2
                Case 4:19-cv-04652 Document      Harris Filed
                                                        County District Clerk - Marilyn
                                                               on 11/26/19              Burgess Page 2 of 33
                                                                                   in TXSD


  JUDGMENT/EVENTS
  Date  Description                                       Order           Post Pgs Volume Filing                        Person
                                                          Signed          Jdgm     /Page Attorney                       Filing
  11/25/2019   DOCKET CONTROL/PRETRIAL                                          4
               ORDER SIGNED
  11/21/2019   DESIGNATED TRIAL READY                                           0
  11/15/2019   ANSWER ORIGINAL PETITION                                         0                THOMPSON,              GEOVERA
                                                                                                 RHONDA JOANN           SPECIALTY
                                                                                                 HARDER                 INSURANCE
                                                                                                                        COMPANY
  8/26/2019    JURY FEE PAID (TRCP 216)                                         0
  8/26/2019    ORIGINAL PETITION                                                0                WALKER, STEPHEN RODRIGUEZ, JOSE
                                                                                                 ROLFE



  SETTINGS
  Date    Court Post Docket Type                        Reason                            Results Comments               Requesting
                Jdgm                                                                                                     Party
  12/07/2020    270               Trial Setting         Trial on Merits
  12:00 AM



  SERVICES
  Type     Status                 Instrument Person            Requested Issued Served Returned Received Tracking Deliver
                                                                                                                  To
  CITATION(NON- SERVICE    ORIGINAL               GEOVERA 8/26/2019           8/27/2019                                    73663009      ATTORNEY
  RESIDENT)     ISSUED/IN PETITION                SPECIALTY                                                                              PICK-UP
                POSSESSION                        INSURANCE
                OF SERVING                        COMPANY
                AGENCY                            MAY BE
                                                  SERVED
                                                  THROUGH
                                                  ITS
                                                  GENERAL
        1455 OLIVER RD FAIRFIELD CA 94534



  Notices
  Notice Date Activity Date Description                         Connection          Name                     Address                  Phone
                                                                To Case
                 11/25/2019                                     0                   THOMPSON, RHONDA 700 N PEARL ST 2,                214-871-8200
                                                                                    JOANN HARDER     DALLAS, TX 75201
                 11/25/2019                                     0                   WALKER, STEPHEN          6657 NAVIGATION,         713-277-7838
                                                                                    ROLFE                    HOUSTON, TX 77011



  DOCUMENTS
  Number              Document                                                                                     Post Date              Pgs
                                                                                                                   Jdgm
  88132097            Defendant Geovera Specialty Insurance Company's Original Answer                                   11/15/2019        2
  87208648            Civil Process Pick-Up Form                                                                        08/27/2019        1
  86824657            Plaintiffs Original Petition Request for Disclosure Request for Production Interrogatories        08/26/2019        28
                      Request for Admissions and Jury Demand



                                                                                                                                                     2/2
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 3 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 4 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 5 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 6 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 7 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 8 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 9 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 10 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 11 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 12 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 13 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 14 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 15 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 16 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 17 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 18 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 19 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 20 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 21 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 22 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 23 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 24 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 25 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 26 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 27 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 28 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 29 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 30 of 33
Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 31 of 33
      Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 32 of 33                              11/15/2019 6:32 PM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 38553938
                                                                                                               By: Anna Evetts
                                                                                                   Filed: 11/15/2019 6:32 PM

                                      CAUSE NO. 2019-60015

JOSE RODRIGUEZ,                                   §                   IN THE DISTRICT COURT
     Plaintiff,                                   §
                                                  §
vs.                                               §
                                                  §                  270th JUDICIAL DISTRICT
                                                  §
 GEOVERA SPECIALTY INSURANCE                      §
 COMPANY,                                         §
     Defendant.                                   §                   HARRIS COUNTY, TEXAS


             DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
                            ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        Comes now Defendant GEOVERA SPECIALTY INSURANCE COMPANY (hereinafter
“Defendant”) and file this, its original answer, and would respectfully show as follows:
                                                  I.
                                       ORIGINAL ANSWER

        1.      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies the allegations contained within Plaintiff’s Original Petition and demands strict proof

thereon by a preponderance of the evidence in accordance with the laws of the State of Texas.

                                                  II.

                                  DEMAND FOR JURY TRIAL

        2.      Defendant demands a trial by jury and believes Plaintiff has tendered the

appropriate fee.

        WHEREFORE, PREMISES CONSIDERED, Defendant GEOVERA SPECIALTY

INSURANCE COMPANY respectfully prays that Plaintiff take nothing on his claims against

Defendant, that Defendant recover its costs herein, and that it receive such other and further

relief, general or special, at law or in equity, to which it may show itself to be justly entitled.




                                                                                                             1
    Case 4:19-cv-04652 Document 1-2 Filed on 11/26/19 in TXSD Page 33 of 33



                                            Respectfully submitted,

                                            THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                            By:     /s/ Rhonda J. Thompson
                                                   Rhonda J. Thompson
                                                   State Bar No. 24029862
                                                   700 N. Pearl Street, 25th Floor
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 871-8200
                                                   Facsimile: (214) 871-8209
                                                  rthompson@thompsoncoe.com

                                                  Of counsel:
                                                  Susan Sparks Usery
                                                  State Bar No. 18880100
                                                  THOMPSON, COE, COUSINS & IRONS, LLP
                                                  One Riverway, Suite 1400
                                                  Houston, Texas 77056
                                                  Telephone: (713) 403-8210
                                                  Facsimile: (713) 403-8299
                                                  susery@thompsoncoe.com

                                            ATTORNEYS FOR DEFENDANT
                                            GEOVERA SPECIALTY INSURANCE
                                            COMPANY


                               CERTIFICATE OF SERVICE

        This is to certify that on the 15th day of November, 2019, a true and correct copy of the
foregoing document was delivered to all counsel of record in accordance with the Texas Rules of
Civil Procedure as follows:

Stephen R. Walker
Gregory J. Finney
Juan A. Solis
LAW OFFICES OF MANUEL SOLIS, PC
6657 Navigation Blvd.
Houston, Texas 77011
swalker@manuelsolis.com
gfinney@manuelsolis.com
jusolis@manuelsolis.com
Attorneys for Plaintiffs


                                                    /s/ Rhonda J. Thompson_________
                                                    Rhonda J. Thompson




                                                                                               2
